DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 07/27/2020.
Claims 1-25 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 02/16/2022 regarding the 35 U.S.C. § 101 have been fully considered but they are not persuasive. 
Applicant argues that 35 U.S.C. § 101 rejection starting on page 10 of the response.  

Applicant argues that the claims have been amended to recite “generating, by a machine learning module, a set of training data, with the set of training data being used to train an implicit correlation model to determine correlations between items included in the set of bills of the user.”  Applicant further argues that “(i) not directed towards the abstract idea of "organizing human activity" because the claims are directed towards using and improving a machine learning algorithm; and (ii) the use of the set of training data by the machine learning module to perform machine learning functions necessarily ties the judicial exception into a practical application.”

Examiner respectfully disagrees. The inclusion of the machine learning step so not integrate the claims onto a practical application as the machine learning step is discussed at a high level of generality.  Furthermore, the generating of the training data to train the implicit correlation model appears to be abstract is it helps determine correlations between items included in the set of bills of the user as such the generating of the training data to train the correlation model is also abstract.   

Therefore applicant’s 101 argument is unpersuasive. 

Regarding applicant’s 112(b) argument on page 11 of the response. 

Applicant’s argument regarding 112(b) of the response is persuasive, the 112(b) rejection is withdrawn. 

Regarding the 103 arguments on page 12 of the response. 

Applicant’s arguments with respect to claim(s) 1, 10 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Therefore applicant’s arguments regarding 35 U.S.C. § 103 regarding claims 1-25 are unpersuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-25 are either directed to a system, method, or product, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to product Claim 10 and system Claim 18.  Claim 1 recites the limitations of:
A method comprising:
parsing, by one or more processors, a plurality of bills of a user, the plurality of bills including bills with varying formats;
identifying, by one or more processors, a set of bills of the plurality of bills of the user, the set of bills including related bills based at least in part on a prebuilt rule with the prebuilt rule requiring that the related bills have a minimum match score needed for the related bills to be considered as related;
generating, by a machine learning module, a set of training data, with the set of training data being used to train an implicit correlation model to determine correlations between items included in the set of bills of the user;
determining, by one or more processors and by use of the implicit correlation model, a correlation of one or more items of the set of bills of the user; and
generating, by one or more processors, a consolidated bill, from the set of bills of the user, based at least in part on the determined correlation of the one or more items.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice and commercial interactions.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.    Therefore, Claims 1, 10 and 18 are abstract. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite one or more processors and by a machine learning module (Claim 1) one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising: (claim 10) and “one or more computer processors; one or more computer readable storage media; and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising:” (Claim 18). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 10, and 18 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0071] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 10, and 18 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-9, 11-17, and 19-25 further define the abstract idea that is present in their respective independent claims 1, 10, and 18 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-9, 11-17, and 19-25 are directed to an abstract idea.  Thus, the claims 1-25 are not patent-eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-14, 16-22, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Adapalli (PG PUB US 2015/0222723) in view of Singh (PG PUB US 2020/0118223A1) further in view of Ghatage (PG PUB US 2019/0266610 A1)

Regarding claims 1, 10 and 18

Adapalli teaches:
identifying, by one or more processors, a set of bills of the plurality of bills of the user, the set of bills including related bills based at least in part on a prebuilt rule; (See at least Adapalli [0018] With regard to controlling cloud solutions, a CSB platform configured in accordance with an embodiment of the present invention allows a cloud service consumer to manage bills across multiple cloud service providers with one automatically consolidated monthly bill; to monitor and control cost and capacity trends, aggregate and correlate every bill item cost to resources and capacity, and view dashboards of aggregate spend across applications and VDCs;)

generating, by one or more processors, a consolidated bill, from the set of bills of the user, based at least in part on the determined correlation of the one or more items.  (See at least Adapalli [0107]A step 804 is then performed for generating an estimated bill of materials (BOM) using the consolidated order information, followed by a step 806 being performed for generating final consolidated billing information using the BOM.)


Specifically, regarding claim 18 Adapalli further teaches: 
A processor See at least Adapalli  [0118] “These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to product a machine,” 
Memory See at least Adapalli [0114] “an electrical connection having one or more wires, a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or flash memory), a portable compact disc read-only memory (CD-ROM), an optical storage device, a magnetic storage device,”



However Adapalli does not specifically teach “ parsing, by one or more processors, a plurality of bills of a user, the plurality of bills including bills with varying formats;”

However Singh teaches at least at [0031] The data ingestion engine 14 is arranged to extract meter and other key data from the often highly irregular bills 30 and organize the extracted data into a consistent structured format. In other words, the meter data is essentially de-coupled from the other information contained in each bill 30. 


It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Budget management within a brokerage platform of Adapalli  with the Artificial intelligence to process data extracted from utility bills of Singh  since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “Using artificial intelligence to automatically and intelligently extract critical data from utility bills, enrich the extracted data with other data, categorize the data, validate and detect anomalies in the data, draw insights from the data, and pro actively present usage recommendations based on the insights and respond to user inquiries regarding the data through a user-friendly interface.” (Singh (abstract)) 


Adapalli, in view of Singh do not specifically teach “with the prebuilt rule requiring that the related bills have a minimum match score needed for the related bills to be considered as related; generating, by a machine learning module, a set of training data, with the set of training data being used to train an implicit correlation model to determine correlations between items included in the set of bills of the user;” and “by use of the implicit correlation model, a correlation of one or more items of  the set of bills of the user”
However Ghatage teaches: 
with the prebuilt rule requiring that the related bills have a minimum match score needed for the related bills to be considered as related; (See at least Ghatage [0102] and [0103]: [0102] In some cases, the information describing why a transactional document is a problematic transactional document may be based on one or more values included in the transactional document being similar to one or more values associated with a trend in the set of historical documents. In this case, if a value included in a transactional document satisfies a threshold level of similarity with a value associated with a trend, transaction management platform 230 may generate an exception. [0103] As an example, the first set of exceptions may include a first exception to flag a transactional document as having a threshold chance of causing the account of the client organization to update erroneously, a second exception to flag the transactional document as having a threshold chance of including incorrect values, a third exception to flag the transactional document as having a threshold chance of causing or influencing a cancellation, a fourth exception to flag the transactional document as having a threshold chance of causing or influencing a processing dispute, a fifth exception to flag the transactional document as having a threshold chance of causing or influencing a delivery issue, and/or the like.)  (NOTE: the minimum match score is mapped to the “value included in a transactional document satisfies a threshold level of similarity” in [0102])

generating, by a machine learning module, a set of training data, with the set of training data being used to train an implicit correlation model to determine correlations between items included in the set of bills of the user; (See at least Ghatage [0029] Additionally, the historical transactional information may include values included in each transactional document (e.g., a transaction amount, a vendor name, a processing date, etc.), cancellation information indicating whether a cancellation was made, transaction dispute information indicating whether processing of a particular historical transaction was disputed, delivery information indicating whether a delivery of a product associated with a transaction was performed in a timely manner, claim information indicating whether a claim was generated for a particular historical transactional document and any information associated with the claim, and/or the like. [0030] As shown by reference number 110, the transaction management platform may determine one or more trends associated with values included in the historical transactional information and/or may train one or more data models on the historical transactional information. For example, the transaction management platform may determine one or more trends identifying particular historical transactional documents as problematic transactional documents.

determine, by one or more processors and by use of the implicit correlation model, a correlation of one or more items of  the set of bills of the user  (See at least Ghatage [0032] Additionally, or alternatively, the one or more trends may include a second group of trends that identify relationships that are not directly related to particular transaction processing outcomes, but that may be further analyzed to prevent particular transaction processing outcomes. The second group of trends may include a trend indicating a time period at which the vendor organization is likely to provide a duplicate transactional document to the client organization, a trend indicating a particular type of error (e.g., a typographical error) that frequently occurs in a particular field of a transactional document, and/or the like.) 
It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Budget management within a brokerage platform of Adapalli and Singh with the transaction management using machine learning and similarity analysis of Ghatage since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “By performing actions to prevent transaction processing errors, the transaction management platform conserves processing resources that might otherwise be used to resolve issues relating to duplicate transactions and/or problematic transactions.” (Ghatage [0026]) Therefore, Claims 1, 10 and 18 are obvious over the disclosure of Adapalli and Singh in view of Ghatage.


Regarding claims 2, 11, and 19

Adapalli, does not specifically teach: “The method of claim 1, further comprising: generating, by one or more processors, a unified bill model based at least in part on the plurality of bills of the user with varying formats.” 
However Singh teaches at least at [0029] In various embodiments, the utility bills 30 may be received in a number of different formats, including paper or hard copies, PD. Files, and/or structured data feeds.


It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Budget management within a brokerage platform of Adapalli  with the Artificial intelligence to process data extracted from utility bills of Singh  since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “Using artificial intelligence to automatically and intelligently extract critical data from utility bills, enrich the extracted data with other data, categorize the data, validate and detect anomalies in the data, draw insights from the data, and pro actively present usage recommendations based on the insights and respond to user inquiries regarding the data through a user-friendly interface.” (Singh (abstract)) Therefore, Claims 2, 11 and 19 are obvious over the disclosure of Adapalli and Ghatage, in view of Singh.

Regarding claims 3, 12 and 20
Adapalli, does not specifically teach: “The method of claim 1, further comprising: defining, by one or more processors, a criteria of the prebuilt rule, wherein the criteria includes bill field.” 
However Singh teaches at least at [0031] In other words, the meter data is essentially de-coupled from the other information contained in each bill 30. As a result, meter and other data extracted from the bills 30 from multiple utility providers 28 is organized into a consistent format that can be used for reporting and analysis.

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Budget management within a brokerage platform of Adapalli  with the Artificial intelligence to process data extracted from utility bills of Singh  since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “Using artificial intelligence to automatically and intelligently extract critical data from utility bills, enrich the extracted data with other data, categorize the data, validate and detect anomalies in the data, draw insights from the data, and pro actively present usage recommendations based on the insights and respond to user inquiries regarding the data through a user-friendly interface.” (Singh (abstract)) Therefore, Claims 3, 12 and 20 are obvious over the disclosure of Adapalliand Ghatage, in view of Singh.




Regarding claims 4, 13, and 21

Adapalli does not specifically teach “generating, by one or more processors, a set of training data based on the set of bills of the plurality of bills of the user; and training, by one or more processors, an implicit correlation model using the set of training data.
However Ghatage teaches:
generating, by one or more processors, a set of training data based on the set of bills of the plurality of bills of the user; and (See at least Ghatage [0029] Additionally, the historical transactional information may include values included in each transactional document (e.g., a transaction amount, a vendor name, a processing date, etc.), cancellation information indicating whether a cancellation was made, transaction dispute information indicating whether processing of a particular historical transaction was disputed, delivery information indicating whether a delivery of a product associated with a transaction was performed in a timely manner, claim information indicating whether a claim was generated for a particular historical transactional document and any information associated with the claim, and/or the like.)
training, by one or more processors, an implicit correlation model using the set of training data.  (See at least Ghatage [0030] As shown by reference number 110, the transaction management platform may determine one or more trends associated with values included in the historical transactional information and/or may train one or more data models on the historical transactional information. For example, the transaction management platform may determine one or more trends identifying particular historical transactional documents as problematic transactional documents.)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Budget management within a brokerage platform of Adapalli and Singh with the transaction management using machine learning and similarity analysis of Ghatage since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “By performing actions to prevent transaction processing errors, the transaction management platform conserves processing resources that might otherwise be used to resolve issues relating to duplicate transactions and/or problematic transactions.” (Ghatage [0026]) Therefore, Claims 4, 13 and 21 are obvious over the disclosure of Adapalli and Singh in view of Ghatage.

Regarding claims 5, 14 and 22

Adapalli does not specifically teach: “The method of claim 1, further comprising: determining, by one or more processors, a relationship of one or more item pairs of the set of bills of the plurality of bills of the user based at least in part on utilizing an implicit correlation model. “ 

However Ghatage teaches at least at [0032] Additionally, or alternatively, the one or more trends may include a second group of trends that identify relationships that are not directly related to particular transaction processing outcomes, but that may be further analyzed to prevent particular transaction processing outcomes. The second group of trends may include a trend indicating a time period at which the vendor organization is likely to provide a duplicate transactional document to the client organization, a trend indicating a particular type of error (e.g., a typographical error) that frequently occurs in a particular field of a transactional document, and/or the like.

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Budget management within a brokerage platform of Adapalli and Singh with the transaction management using machine learning and similarity analysis of Ghatage since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “By performing actions to prevent transaction processing errors, the transaction management platform conserves processing resources that might otherwise be used to resolve issues relating to duplicate transactions and/or problematic transactions. “(Ghatage [0026]) Therefore, Claims 5, 14, and 22 are obvious over the disclosure of Adapalli and Singh in view of Ghatage.


Regarding claims 7, 16, and 24

Adapalli does not specifically teach “The method of claim 1, wherein generating the consolidated bill of the set of bills of the user based at least in part on the determined correlation of the one or more items, further comprises: identifying, by one or more processors, a root of a unified bill model corresponding to a record that includes the set of bills of the user; identifying, by one or more processors, one or more item pairs of the set of bills corresponding to the record of the root of the unified bill model; and summarizing, by one or more processors, the identified one or more item pairs to indicate actual incomes, expenses, and balances of the set of bills corresponding to the record of the root.”)

However Singh teaches:
identifying, by one or more processors, a root of a unified bill model corresponding to a record that includes the set of bills of the user; (See at least Singh [0058] The data processing engine 54 also optionally validates the data in the text files 52. In a non-exclusive embodiment, the data is validated by applying a set of rules to the data and detecting irregularities. For instance, a bill may list a number of sub-total charges and a total amount due.”)
summarizing, by one or more processors, the identified one or more item pairs to indicate actual incomes, expenses, and balances of the set of bills corresponding to the record of the root.   (See at least Singh [0058] The data processing engine 54 also optionally validates the data in the text files 52. In a non-exclusive embodiment, the data is validated by applying a set of rules to the data and detecting irregularities. For instance, a bill may list a number of sub-total charges and a total amount due.”)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Budget management within a brokerage platform of Adapalli  with the Artificial intelligence to process data extracted from utility bills of Singh  since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “Using artificial intelligence to automatically and intelligently extract critical data from utility bills, enrich the extracted data with other data, categorize the data, validate and detect anomalies in the data, draw insights from the data, and pro actively present usage recommendations based on the insights and respond to user inquiries regarding the data through a user-friendly interface.” (Singh (abstract)) 

However Singh does not specifically teach: “identifying, by one or more processors, one or more item pairs of the set of bills corresponding to the record of the root of the unified bill model;”

However Ghatage teaches at least at “[0078] FIG. 4 is a flow chart of an example process 400 for generating exceptions that identify duplicate transactions and/or problematic transactions and using the exceptions to perform one or more actions associated with correction or prevention of transaction processing errors.”

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Budget management within a brokerage platform of Adapalli and Singh with the transaction management using machine learning and similarity analysis of Ghatage since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “By performing actions to prevent transaction processing errors, the transaction management platform conserves processing resources that might otherwise be used to resolve issues relating to duplicate transactions and/or problematic transactions.” (Ghatage [0026]) Therefore, Claims 7, 16 and 24 are obvious over the disclosure of Adapalli and Singh in view of Ghatage.

Regarding claim 8

Adapalli does not specifically teach: “The method of claim 7, further comprising: determining, by one or more processors, a balance of the identified one or more item pairs corresponding to the record of the root of the unified bill model based at least in part on the actual incomes and expenses, wherein incomes includes payments and refunds.”

However Singh teaches:

determining, by one or more processors, a balance of the identified one or more item pairs corresponding to the record of the root of the unified bill model (See at least Singh [0058] The data processing engine 54 also optionally validates the data in the text files 52. In a non-exclusive embodiment, the data is validated by applying a set of rules to the data and detecting irregularities. For instance, a bill may list a number of sub-total charges and a total amount due. (NOTE: the list of balances includes the balances from the pairs) 

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Budget management within a brokerage platform of Adapalli  with the Artificial intelligence to process data extracted from utility bills of Singh  since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “Using artificial intelligence to automatically and intelligently extract critical data from utility bills, enrich the extracted data with other data, categorize the data, validate and detect anomalies in the data, draw insights from the data, and pro actively present usage recommendations based on the insights and respond to user inquiries regarding the data through a user-friendly interface.” (Singh (abstract)) 

However Singh does not specifically teach: “based at least in part on the actual incomes and expenses, wherein incomes includes payments and refunds.”

However Ghatage teaches at least: [0126] In this case, transaction management platform 230 may generate a request to credit the account of the client organization (e.g., a request for a refund). Additionally, transaction management platform 230 may provide the request to vendor device 210 to allow vendor device 210 to credit the account of the client organization (e.g., by providing the refund). (NOTE: A refund is considered income) 

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Budget management within a brokerage platform of Adapalli and Singh with the transaction management using machine learning and similarity analysis of Ghatage since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “By performing actions to prevent transaction processing errors, the transaction management platform conserves processing resources that might otherwise be used to resolve issues relating to duplicate transactions and/or problematic transactions.” (Ghatage [0026]) Therefore, Claim 8 is obvious over the disclosure of Adapalli and Singh in view of Ghatage.

Regarding claims 9, 17 and 25

Adapalli does not specifically teach: “wherein a format of the first expense differs from a format of the second expense”

However Singh teaches:

wherein a format of the first expense differs from a format of the second expense; (See at least Singh [0031] “The data ingestion engine 14 is arranged to extract meter and other key data from the often highly irregular bills 30 and organize the extracted data into a consistent structured format. In other words, the meter data is essentially de-coupled from the other information contained in each bill 30.”

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Budget management within a brokerage platform of Adapalli  with the Artificial intelligence to process data extracted from utility bills of Singh  since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “Using artificial intelligence to automatically and intelligently extract critical data from utility bills, enrich the extracted data with other data, categorize the data, validate and detect anomalies in the data, draw insights from the data, and pro actively present usage recommendations based on the insights and respond to user inquiries regarding the data through a user-friendly interface.” (Singh (abstract)) 

However Singh does not specifically teach: identifying, by one or more processors, a first expense of a first bill of the set of bills that corresponds to a second expense of a second bill of the set of bills, …  identifying, by one or more processors, a refund of the second bill of the set of bills that corresponds to the first expense of the first bill of the set of bills; and identifying, by one or more processors, duplicate expenses in two or more bills of the set of bills.

However Ghatage teaches:
identifying, by one or more processors, a first expense of a first bill of the set of bills that corresponds to a second expense of a second bill of the set of bills (See at least Ghatage [0020] “In some cases, processing of a transaction between a vendor organization and a client organization may be a time consuming process, which may cause the vendor organization to provide duplicate transactional documents to the client organization to ensure that the transaction is processed in a timely manner. In this case, if a process for managing transactions between the vendor organization and the client organization is unable to detect the duplicate transactional documents (e.g., due to a processing error, a typographical error, etc.), the client organization may erroneously process the same transaction twice”)

identifying, by one or more processors, a refund of the second bill of the set of bills that corresponds to the first expense of the first bill of the set of bills; and (See at least Ghatage [0126] Additionally, or alternatively, transaction management platform 230 may perform one or more actions associated with requesting a credit to the account of the client organization. For example, assume transaction management platform 230 generates a claim for an exception indicating that a particular transactional document is a duplicate transactional document that has caused the account of the client organization to update erroneously. In this case, transaction management platform 230 may generate a request to credit the account of the client organization (e.g., a request for a refund). Additionally, transaction management platform 230 may provide the request to vendor device 210 to allow vendor device 210 to credit the account of the client organization (e.g., by providing the refund).

identifying, by one or more processors, duplicate expenses in two or more bills of the set of bills.  (See at least Ghatage [0027] “a transaction management platform to generate exceptions identifying problematic transactions and/or duplicate transactions, and to use the exceptions to perform actions associated with correction or prevention of transaction processing errors.”

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Budget management within a brokerage platform of Adapalli and Singh with the transaction management using machine learning and similarity analysis of Ghatage since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “By performing actions to prevent transaction processing errors, the transaction management platform conserves processing resources that might otherwise be used to resolve issues relating to duplicate transactions and/or problematic transactions.” (Ghatage [0026]) Therefore, Claims 9, 17 and 25 are obvious over the disclosure of Adapalli and Singh in view of Ghatage.


Claims 6, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Adapalli (PG PUB US 2015/0222723) in view of Singh (PG PUB US 2020/0118223A1) and Ghatage (PG PUB US 2019/0266610 A1) and further in view of Jenson (PG PUB US 2018/0218283).

Regarding claims 6, 15 and 23


Adapalli  does not specifically teach: “The method of claim 1, further comprising: collecting, by one or more processors, correlation feedback of the user; and modifying. by one or more processors, weights of an implicit correlation model based on the correlation feedback of the user.”

However Jenson teaches at least at [0043] The short-term machine learning model can be retrained based on new or updated training data. For example, if information about new content data becomes available, the short-term training module 254 can train the machine learning model based on the information about new content data. The short-term training module 254 can refine the machine learning model in order to achieve desired results, for example, by retraining the machine learning model, adjusting features or weights of the features included in the machine learning model, etc. In some cases, users may provide feedback relating to identification of content as fraudulent or not. Feedback by users can be used to train or retrain the machine learning model, for example, as a part of the training data. 


It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Budget management within a brokerage platform of Adapalli and Singh with the System for incorporating long-term patterns in online fraud detection of Jenson since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “The short-term training module 254 can assign a weight to a long-term machine learning model, or a score generated by the long-term machine learning model, based on how accurate the long-term machine learning model's scores for content items are compared to values of labels for the content items.” (Jenson [0042]) Therefore, Claims 6, 15, and 23 are obvious over the disclosure of Adapalli, Singh and Ghatage in view of Jenson.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY M JAMES/Examiner, Art Unit 3693

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693